Opinion filed June 25, 2015




                                     In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-14-00333-CR
                                  ____________

                      MICHAEL CHOULAT, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                               Ector County, Texas
                          Trial Court Cause No. B-43,464


                      MEMORANDUM OPINION
      The jury convicted Appellant, Michael Choulat, of the offense of assault-
family violence and assessed his punishment at confinement for a term of ten years
and a $10,000 fine. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a copy
of the brief and a copy of the appellate record and has advised Appellant of his right
to review the record and file a response to counsel’s brief. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no
pet.).
         Appellant has filed a pro se response to counsel’s motion to withdraw and
supporting brief. In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
         We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary


                                          2
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


June 25, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3